 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6   JESUS CHAVEZ FLORES,
                                                             Case No. C18-5139 BHS-TLF
 7                             Plaintiff,
            v.                                               ORDER DISMISSING ICE
 8                                                           DEFENDANTS’ MOTION FOR
     US IMMIGRATION AND CUSTOMS                              SUMMARY JUDGMENT AS MOOT
 9   ENFORCEMENT,
10                             Defendants.

11
            The parties have stipulated to voluntarily dismiss plaintiff’s first Cause of Action:
12
     Violation of the Freedom of Expression. Dkt. 235. Federal defendants United States Immigration
13
     and Customs Enforcement (“ICE”), Thomas D. Homan, Drew Bostock, Tim Petrie, Brian
14
     Muirhead, Bryan Wilcox, Marc Moore, the ICE Does, and William Penaloza (“the ICE
15
     defendants”) are therefore no longer involved in the action; accordingly, the Court dismisses the
16
     ICE Defendants’ Motion for Summary Judgment (Dkt. 231) as moot.
17

18
            Dated this 3rd day of December, 2019.
19

20


                                                          A
21

22                                                        Theresa L. Fricke
                                                          United States Magistrate Judge
23

24

25
     ORDER DISMISSING ICE DEFENDANTS’ MOTION FOR
     SUMMARY JUDGMENT AS MOOT - 1
